
	
		I
		112th CONGRESS
		1st Session
		H. R. 857
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  100-percent FMAP under Medicaid for medical assistance provided to Native
		  Hawaiians by a Native Hawaiian health care system or a federally-qualified
		  health center.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Medicaid Coverage Act
			 of 2011.
		2.100-percent FMAP for medical assistance
			 provided to Native Hawaiians by a Native Hawaiian health care system or a
			 federally-qualified health center
			(a)In generalThe third sentence of section 1905(b) of
			 the Social Security Act (42 U.S.C.
			 1396d(b)) is amended——
				(1)by inserting
			 (1) before with respect to; and
				(2)by inserting,
			 before the period, the following: ; and (2) with respect to amounts
			 expended as medical assistance for services provided to a Native Hawaiian (as
			 defined in section 12(3) of the Native Hawaiian Health Care Improvement Act)
			 through a Native Hawaiian health care system (as defined in section 12(6) of
			 such Act) or a federally-qualified health center (as defined in subsection
			 (l)(2)(B), whether directly, by referral, or under contract or other
			 arrangement between such Native Hawaiian health care system or
			 federally-qualified health center and another health care provider
			 .
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to medical assistance provided on or after the date of
			 enactment of this Act.
			
